Citation Nr: 0919717	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  08-27 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for residuals of a 
claimed head injury.

2.  Entitlement to service connection for a right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Counsel






INTRODUCTION

The Veteran served on active duty from March 1952 to March 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran filed unrelated claims of service connection in 
the 1970's.  At that time, the Veteran reported that he had 
fallen off a horse during service and fractured his skull.  
The only service treatment records available for review is 
the separation examination which does not reflect any 
residuals of this claimed incident.  

A January 1979 VA examination revealed a normal head and 
neck.  Thereafter, in February 1982, the Veteran was treated 
for bilateral shoulder pain.  The diagnosis was 
supraspinitis/tendinitis of the shoulders.  The x-rays 
revealed minimal degenerative changes of the right 
acromioclavicular joint.  The Veteran was subsequently 
treated for complaints of neck pain which he stated had been 
present since 1980 with radiation of pain to include right 
arm pain.  The Veteran underwent cervical fusion in the mid 
1980's.  

In January 1993, the Veteran was treated for a right rotator 
cuff tear.  It was noted that he had a "long history of 
right shoulder difficulties" and had recently injured his 
right shoulder a few months ago.  The Veteran underwent 
surgical repair of the rotator cuff. 

In August 1996, the Veteran was involved in a work accident 
when he injured his neck upon striking his head on a pipe.  
Thereafter, he complained of neck pain extending down the 
right arm and occasionally the left arm.  A physician opined 
that the residuals of the accident precluded gainful 
employment.  

In February 2007, the current claim for service connection 
for residuals of shoulder and head injuries was received.  
The Veteran indicated that in the Summer/Fall of 1952, after 
he had completed basic training, the Veteran was riding a 
horse when it reared up and fell over backwards on top of 
him.  After 2-3 days the Veteran indicated that he could not 
stand the pain anymore and sought medical help.  He was given 
x-rays and provided pain pills.  Efforts to obtain the 
service treatment records have not yielded any records.  

In June 2008, the Veteran was afforded a VA examination, but 
no opinion was provided by the examiner regarding the 
etiology of any current right shoulder disability or if the 
Veteran had residuals of a claimed inservice head injury.  

The Veteran maintains that he was treated at Sheppard Air 
Force Base following the claimed horseback riding accident.  
However, VA has been unable to obtain those records or any 
service treatment records other than the separation 
examination.  A formal finding of the unavailability of the 
service treatment records was made by the RO in June 2007.  
Under such circumstances, the United States Court of Appeals 
for Veterans Claims (Court) has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the Veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

The record before VA need only (1) contain competent evidence 
that the veteran has persistent or recurrent symptoms of 
current disability and (2) indicate that those symptoms may 
be associated with the veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004). 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires 
that the evidence of record "indicate" that the claimed 
disability or symptoms may be associated with service, 
establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).

In light of the foregoing including VA's heightened duties in 
the case due to the absence of most of the service treatment 
records, the presence of current disability of the right 
shoulder and neck/head, and the Court directives, the Board 
finds that the Veteran should be afforded a VA examination in 
order to ascertain whether he has current right shoulder or 
head/neck disabilities which are etiologically related to the 
claimed inservice incident.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current right shoulder 
and head/neck disabilities.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  The 
examiner should review the claims folder 
prior to examination.  The examiner 
should opine as to whether it is more 
likely than not, less likely than not, or 
at least as likely as not, that any 
current right shoulder and head/neck 
disabilities are related to service.  A 
rationale should be provided.  

2.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

